Name: Commission Regulation (EEC) No 268/92 of 4 February 1992 fixing for Great Britain the amounts to be charged on products leaving region 1 for the period from 6 January to 2 February 1992
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 2. 92 Official Journal of the European Communities No L 29/7 COMMISSION REGULATION (EEC) No 268/92 of 4 February 1992 fixing for Great Britain the amounts to be charged on products leaving region 1 for the period from 6 January to 2 February 1992 61 /86, and pursuant to Article 24 (5) of Commission Regulation (EEC) No 3013/89 (4) and Article 4 of Regula ­ tion (EEC) No 1633/84, the amounts to be charged on departure of the products from region 1 should be as set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1633/84 of 8 June 1984 laying down detailed rules for applying the variable slaughter premium for sheep and repealing Regulation (EEC) No 2661 /80 ('), as last amended by Regulation (EEC) No 1075/89 (2), and in particular Article 4 ( 1 ) thereof, Whereas the United Kingdom is the only Member State that granted the variable slaughter premium in region 1 ; whereas Commission Regulation (EEC) No 3246/91 (3) authorizes that Member State to discontinue granting this premium as from the beginning of the 1992 marketing year ; whereas, however, the same Regulation lays down that the amount to be charged on departure of products from region 1 is to continue to be charged for the period 6 January to 2 February 1992 ; whereas it must be set at the arithmetic mean of the amounts fixed for the period 2 December 1991 to 5 January 1992 ; Whereas, in the light of the judgment handed down by the Court of Justice on 2 February 1988 in respect of case Article 1 For the products referred to in Article 1 (a) and (c) of Regulation (EEC) No 3013/89, which left the territory of region 1 during the period 6 January to 2 February 1992, the amounts to be charged shall be as set out in the Annex. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 6 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 February 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 154, 9. 6. 1984, p. 27. O OJ No L 114, 27. 4. 1989, p. 13 . (3) OJ No L 307, 8 . 11 . 1991 , p. 16. (4) OJ No L 289, 7. 10 . 1989 , p. 1 . 5. 2. 92No L 29/8 Official Journal of the European Communities ANNEX to the Commission Regulation of 4 February 1992 fixing for Great Britain the amounts to be charged on products leaving region 1 for the period from 6 January to 2 February 1992 (ECU/100 kg) CN code Amounts A. Products qualifying for the premium specified in Article 24 of Regulation (EEC) No 3013/89 B. Products specified in Article 4 (4) of Regulation (EEC) No 1 633/84 (') Live weight Live weight 0104 10 90 31,871 0 0104 20 90 0 Net weight Net weight 0204 10 00 67,811 0 0204 21 00 67,811 0 0204 50 11 0 0204 22 10 47,468 0204 22 30 . 74,592 0204 22 50 88,154 0204 22 90 88,154 0204 23 00 123,416 0204 30 00 50,858 0204 41 00 50,858 0204 42 10 35,601 0204 42 30 55,944 0204 42 50 66,115 0204 42 90 66,115 0204 43 00 92,562 0204 50 13 0 0204 50 15 0 0204 50 19 0 0204 50 31 0 0204 50 39 0 0204 50 51 0 0204 50 53 0 0204 50 55 0 0204 50 59 0 0204 50 71 0 0204 50 79 0 0210 90 11 88,154 0210 90 19 123,416 602 90 71 :  unboned (bone-in) 88,154  boned or boneless 123,416 (') Eligibility for these reduced amounts is subject to compliance with the conditions laid down in the second subparagraph of Article 5 (3) of Regulation (EEC) No 1633/84.